Order entered April 8, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00197-CV

                  BOB MONTGOMERY CHEVROLET, INC., Appellant

                                               V.

                            DENT ZONE COMPANIES, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-06337

                                           ORDER
       The Court has before it appellant’s March 25, 2013 motion for temporary relief,

appellee’s March 28, 2013 response to that motion, and appellant’s April 5, 2013 letter

informing the Court that all proceedings have been stayed in the trial court. The Court therefore

DENIES the motion as moot.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE